DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Applicant’s amendment and remarks filed on 2/16/2021 have been entered.  In the amendment, the specification has been amended.  Claims 1, 4, 15, 20, 21, 24, 25, 27, and 29 have been amended. 
The objection to the drawings has been withdrawn. 
The objections to the specification have been withdrawn; however, new objections to the specification are set forth below. 
The objection to claim 1 has been withdrawn. 
The rejections of claims 21, 35, 27, and 29 under 35 U.S.C. 112(b) have been withdrawn. 
Response to Arguments
Applicant’s arguments, see Remarks pp. 31-34, filed 2/16/2021, with respect to the rejections of claims 1-14 and 22-31 on the ground of nonstatutory double patenting have been fully considered and are persuasive.  The rejections of claims 1-14 and 22-31 on the ground of nonstatutory double patenting have been withdrawn. 
Applicant’s arguments, see Remarks, pp. 22-23, filed 2/16/2021, with respect to the rejections of claims 4, 21, and 24-29 under 35 U.S.C. § 112(a) have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 4, 21 and 24-29 under 35 U.S.C. § 112(a) have been withdrawn. 
Applicant’s remarks with regard to the rejection of claim 7 are not persuasive.  Applicant’s alleged encompassing and contemplation of phase-based laser ranging systems (Remarks, p. 21, lines 15-16) is neither possession of the invention of claim 7 nor enablement of the invention of claim 7. 
Applicant’s remarks with regard to the rejection of claim 8 are not persuasive.  Applicant’s detailed description and drawings provide support only for the language “control knob”, per its dictionary definition of a rounded button used to control a machine (“knob definition,” Oxford English dictionary, see PTO-892, attached; “control knob” has not been redefined in the specification to have another meaning).  The word “digit” does not appear in the description.  The language “user digit sensing annular ring” satisfies neither possession of the invention of claim 8 nor enablement of the invention of claim 8. 
Since the written description nowhere includes the word “digit”, analogous comments likewise apply to the language ”user digit sensing switch”.  Thus, the language “user digit sensing switch” satisfies neither possession of the invention of claims 8-10 nor enablement of the invention of claims 8-10.
Applicant's arguments filed 2162021 have been fully considered but they are not persuasive with regard to the rejections of claims 15-20 under 35 U.S.C. § 102(a)(1).  Applicant alleges that Sammut lacks disclosure of "first and second hash marks being respectively disposed laterally on opposing sides of said aiming point position indicative of a fixed distance therefrom," and "wherein said fixed distance is representative of a greater horizontal distance from said target at a determined distance of said rangefinding instrument from said target,” which language has been modified from the language to which the rejection was applied.   
However, Sammut discloses telescopic gunsights and associated equipment used to achieve shooting accuracy at a range of target distances, providing a wide variety of drawings showing reticles used with a telescopic gunsight (Abstract; 76 pages of drawings, the majority of which showing illustrations of such reticles; col. 5, line 66 to col. 6, line 6, an aiming dot displayed in the gunsight from a ballistic calculator) as well as disclosing the capability of the ballistic calculator “when the power to which the scope is set is known, the scale value against the image at a known distance when seen through the scope is calculated” (col. 21, line 39 to col. 22, line 8, in particular col. 21, lines 52-55), which, combined with the wealth of reticle embodiments disclosed in Sammut satisfies the claim language of claim 15 of "first and second hash marks being respectively disposed laterally on opposing sides of said aiming point position indicative of a fixed distance therefrom," and "wherein said fixed distance is representative of a greater horizontal distance from said target at a determined distance of said rangefinding instrument from said target”.  Applicant’s further remarks concerning claims 16-20 merely assert deficiency of the Office’s rejection of claims 16-20 based on Applicant’s allegation regarding Sammut with respect to the rejection of claim 15. Sammut’s “calibrating” amounts to the “determined” language in the limitations.  Applicant’s attention is directed to numbered item 69 of the Office Action mailed 10/16/2020, in particular its final sentence: “The prior art should be considered in its entirety.”  See also, for example, Sammut col. 26, lines 34-44, and col. 44, line 42 to col. 45, line 3. 
Applicant's arguments filed 2162021 have been fully considered but they are not persuasive with regard to the rejections of claims 1-3. 5-7, 11-14, and 21-31 under 35 U.S.C. § 103. 
Applicant’s argument with regard to claim 1 is not persuasive; as stated in the Office Action dated 10/16/2020, Sammut teaches electronically selecting both color and brightness of the reticle, and both English and metric units, including inches, feet, yards, miles, centimeters, meters, etc., available for presentation on a display (col. 18, line 53 to col. 19, line 17; col. 44, line 42 to col. 45, line 3); see also the remarks made above with reference to claim 15.  The Office’s reasoning to combine Sammut with Dunne is entirely supported by the MPEP’s list of Exemplary Rationales to support a rejection based on obviousness (see MPEP 2143, Exemplary Rationales, e.g., (A) through (D) any of which supports the language “since such combination improves versatility of the reticle and enhances its usability).  Applicant’s allegation of impermissible hindsight reasoning is mere assertion; moreover, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
For claim 22, applicant argues a feature not claimed, determining a distance to a closest of a plurality of targets.  Moreover, if Bockmon can lock on to a closest target, Bockmon inherently determines a distance to the closest target.
This remark also applies to Applicant’s discussion of the rejection of claim 25 – since Bockmon can lock on to a closest target, Bockmon inherently determines a distance to the closest target. 
With respect to claims 30 and 31, Applicant asserts that Nagata does not teach or suggest determining a distance to a closest of a plurality of targets (Remarks, p.30).  However, Nagata col. 2, lines 17-22 supports the Office’s application of Nagata for such teaching, since a closing rate, to trigger a warning of danger, must also incorporate information as to range to the closing object.  Moreover, Nagata further discloses parallel visual and haptic alerts (col. 3, lines 19-26).  With regard to Applicant’s allegation of failure to articulate a motivation to combine, it is observed that enhanced usefulness essentially translates to enhanced marketability of the rangefinding instrument of claim 30.  Applicant is referred to the remarks made above with regard to a similar allegation regarding motivation to combine and hindsight reasoning made with regard to the rejection of claim 1.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
A light pipe in said housing is not supported in the specification; the specification states that the light pipe is in the switching mechanism, and that the switching mechanism is external to the housing 
A phase laser ranging system (claim 7) is not supported in the specification 
A user digit sensing annular ring (claim 8) is not supported in the specification 
A user digit sensing switch (claims 8, 9, 10) is not supported in the specification (the touchscreen is part of a display, and not otherwise discussed) 
Engaging a user digit sensing switch for a first relatively short period of time and said second distance units display function is effected by said user engaging said user digit sensing switch for a second relatively longer period of time (claim 9) is not supported in the specification (only a three second first engaging appears in the specification, and a timeout after ten seconds of no engaging) 
Engaging a user digit sensing switch for a first relatively short distance and said second distance units display function is effected by said user engaging said user digit sensing switch for a second relatively longer distance (claim 10; moreover, it cannot be understood how a switch could be engaged for a distance) is not supported in the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant appears to have provided a wealth of detail for, e.g., the multi-function switch, indicating Applicant's understanding of the level of skill of an ordinary artisan.  No such level of detail is provided for the features singled out below as lacking enablement, supporting a finding that undue experimentation would be needed for these features, in particular for those features that appear at best to be at odds with conventional practice (e.g., a user sensing switch where the specification only briefly mentions a touchscreen). 
Claim 7 recites that the instrument includes a phase laser ranging system.  Nowhere else in the specification, drawings, or other claims is a phase laser mentioned.  In fact, the word "phase” does not appear in the drawings or specification, and in the claims it appears only in claim 7.  While the appearance of the word “phase” in the language of claim 7 may suffice to satisfy the written description requirement, in that the word does appear, it is not at all clear that the inventors have possession of the invention as claimed in claim 7; possession of the claimed invention is also part of the written description requirement.  Moreover, the single mention of “phase” in claim 7 does not suffice to provide enablement.  One of ordinary skill in the art would not know how Applicant intended the invention of claim 7 to be practiced, thus its practice has not been enabled. 
Claim 8 recites a user digit sensing annular ring and a user digit sensing switch.  Nothing of the sort is disclosed or enabled in the specification. A dictionary defines knob as a round button used to control a machine, consistent with the verbiage “control knob” appearing in the specification, but the language “user digit sensing annular ring” appears to be broader than “control knob” since it suggests capabilities that a control knob would not be expected to have (e.g., sensing warmth, fingerprint whorls, or the like, which a device comprising capacitive TFTs (thin film transistors, as in some touch screens) may have).  One of ordinary skill in the art would not know how Applicant intended the invention of claim 8 to be practiced, thus its practice has not been enabled. 
Claim 9 recites "engaging a user digit sensing switch for a first relatively short period of time", particularly "engaging a user digit sensing switch", and "engaging said user digit sensing switch for a second relatively longer period of time" (the relatively longer second period of time appears nowhere in the specification, in particular in connection with a user digit sensing switch. One of ordinary skill in the art would not know how Applicant intended the invention of claim 9 to be practiced, thus its practice has not been enabled. 
Claim 10 recites engaging a user digit sensing switch for a first relatively short distance and said second distance units display function is effected by said user engaging said user digit sensing switch for a second relatively longer distance. Neither a user digit sensing switch, nor engaging any operating feature of the instrument for any distance is mentioned in the specification. One of ordinary skill in the art would not know how Applicant intended the invention of claim 10 to be practiced, thus its practice has not been enabled. 
Depression of a user digit sensing switch has not been enabled since a user digit sensing switch is not enabled (despite the specification’s brief allusions to “pressing” or “depression” of a multi-function switch or a fire button).  As stated above, the language “user digit sensing switch” has much broader scope than the enablement provided by the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sammut et al. (US 7,937,878). 
As to claim 15, Sammut discloses a reticle for a rangefinding instrument (col. 3, lines 18-36) comprising: 
a centrally positioned target aiming point position in said reticle (FIGS. 48b, 52a-52e and corresponding figure descriptions in at least col. 14); and 
at least first and second hash marks, said first and second hash marks being respectively disposed laterally on opposing sides of said aiming point position indicative of a fixed distance therefrom and wherein said fixed distance is representative of a greater horizontal distance from said target at a determined distance of said rangefinding instrument from said target (FIGS. 48b, 52a-52e; col. 26, lines 18-55). 
As to claim 16, Sammut further discloses that said aiming point position and said at least first and second hash marks are affixed to a transparent substrate (col. 17, lines 21-23; col. 22, lines 9-12; col. 46, lines 64-67). 
As to claim 17, Sammut further discloses that said transparent substrate comprises one of glass or plastic (col. 17, lines 21-23; col. 22, lines 9-12; col. 46, lines 64-67). 
As to claim 18, Sammut further discloses that said aiming point position and said at least first and second hash marks are visually projected toward a user of said rangefinding instrument (col. 5, line 66 to col. 6, line 6; col. 18, lines 37-54). 
As to claim 19, Sammut further discloses that said aiming point position and said at least first and second hash marks are visually projected by one of an LCD, OLED or LED displays (col. 5, line 66 to col. 6, line 6; col. 18, lines 37-54). 
As to claim 20, Sammut further discloses: 
at least third and fourth hash marks respectively disposed laterally of said first and second hash marks from said aiming point position at said same fixed distance therefrom (FIGS. 48b, 52a-52e; col. 26, lines 18-55). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dunne (US 2014/0071432) in view of Sammut. 
As to claim 1, Dunne teaches a rangefinding instrument (Abstract) comprising: 
a hand holdable housing (paragraph [0028]); 
a processor disposed within said housing (FIGS. 1, 3; paragraphs [0029]-[0031]); 
a signal transmitting section coupled to said processor for directing a ranging signal toward a target (FIG. 3, reference numbers 310, 312, and associated discussion spanning paragraphs [0030]-[0036]); 
a signal receiving section coupled to said processor for detecting at least a portion of said ranging signal as reflected from said target (FIG. 3, reference number 320; paragraph [0031]); 
a user viewable display in said housing coupled to said processor for displaying a range to said target based upon data received from said signal transmitting and receiving sections (FIG. 2, reference number 204; paragraphs [0028], [0043], [0051]; claims 9, 28); and 
a dedicated user actuatable switching mechanism external to said housing (FIG. 2, reference number 202, shown not within, therefore external to, the housing; paragraph [0028]). 
However, Dunne does not teach said switching mechanism comprising a first display brightness control function and a second distance units display function.  Sammut teaches electronically selecting both color and brightness of the reticle, and both English and metric units, including inches, feet, yards, miles, centimeters, meters, etc., available for presentation on a display (col. 18, line 53 to col. 19, line 17; col. 36, lines 54-57, col. 37, lines 15-24, displayed aiming information switchable between English and metric units; col. 44, line 42 to col. 45, line 3), and therefore suggests said switching mechanism comprising a first display brightness control function and a second distance units display function.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a rangefinding instrument comprising: a hand holdable housing; a processor disposed within said housing; a signal transmitting section coupled to said processor for directing a ranging signal toward a target; a signal receiving section coupled to said processor for detecting at least a portion of said ranging signal as reflected from said target; a user viewable display in said housing coupled to said processor for displaying a range to said target based upon data received from said signal transmitting and receiving sections; and a dedicated user actuatable switching mechanism external to said housing as taught by Dunne, in combination with said switching mechanism comprising a first display brightness control function and a second distance units display function as suggested by Sammut, since such combination improves versatility of the reticle and enhances its usability. 
As to claim 2, Dunne as modified by Sammut teaches the rangefinding instrument of claim 1 as just discussed.  Dunne further teaches that said user actuatable switching mechanism is isolated from and remotely coupled to a sensor mechanism internal to said housing (FIG. 1 shows switch 202 of FIG. 2; it appears isolated from the sensor mechanism internal to the housing; moreover its illustration in FIGS. 1 and 2 show it has some use in connection with the rangefinder, apparently as a trigger, so its coupling – remotely – to the sensor mechanism, along with its coupling to said processor for providing input thereto, would be implicit).  However, Dunne does not teach providing input with respect to said first display brightness control and second distance units display functions.  Sammut teaches manual data input for control of brightness (col. 18, lines 34-66), and therefore suggests providing input with respect to said first display brightness control and second distance units display functions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the finding instrument of claim 1 as taught by Dunne as modified by Sammut, in combination with providing input with respect to said first display brightness control and second distance units display functions as suggested by Sammut, since such combination further enhances the instrument’s usability.
As to claim 5, Dunne as modified by Sammut teaches the rangefinding instrument of claim 1 as discussed above.  However, Dunne does not teach that said second distance units display function selects between a display of said range to said target in one of yards and/or meters.  Sammut teaches electronically selecting both color and brightness of the reticle, and both English and metric units, including inches, feet, yards, mites, centimeters, meters, etc. available for presentation on a display (col. 18, line 53 to col. 19, line 17; col. 44, line 42 to col. 45, line 3), and therefore suggests that said second distance units display function selects between a display of said range to said target in one of yards and/or meters.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the finding instrument of claim 1 as taught by Dunne as modified by Sammut, in combination with said second distance units display function selecting between a display of said range to said target in one of yards and/or meters as suggested by Sammut, since such combination accommodates sale and use of the rangefinding instrument internationally and/or by users accustomed to different national units of distance measurements. 
As to claim 6, Dunne further teaches that said signal transmitting and receiving sections comprise a pulse laser ranging system (paragraph [0013], “pulsed laser beam”). 
As to claim 7, Dunne further teaches that said signal transmitting and receiving sections comprise a phase laser ranging system (paragraph [0024]). 

Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over Dunne in view of Sammut, and further in view of Skultety-Betz et al. (US 8,102,515). 
As to claim 3, Dunne as modified by Sammut teaches the rangefinding instrument of claim 2 as discussed above.  However, Dunne does not teach that said user actuatable switching mechanism is magnetically coupled to said sensor mechanism internal to said housing.  Skultety-Betz teaches a switching means with a permanent magnet on a rotatable shaft, which in combination with an electromagnet, effects actuation of the switching means (col. 4, lines 56-64), and therefore suggests that said user actuatable switching mechanism is magnetically coupled to said sensor mechanism internal to said housing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the rangefinding instrument of claim 2 as taught by Dunne as modified by Sammut, in combination with said user actuatable switching mechanism being magnetically coupled to said sensor mechanism internal to said housing as suggested by Skultety-Betz, since such combination enables simplified manufacturing of the switching mechanism (Skultety-Betz, col. 2, lines 36-37). 

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dunne in view of Sammut, and further in view of Cross et al. (US 7,658,031). 
As to claim 11, Dunne as modified by Sammut teaches the rangefinding instrument of claim 1 as discussed above.  Dunne further teaches an inclinometer coupled to said processor (FIG. 4, reference numbers 402, 438; paragraphs [0043], [0052]).  However, Dunne does not teach the inclinometer for indicating a slope angle of said instrument with respect to said target; and a user actuatable slope display selection switch external to said housing for enabling said slope angle to be selectively displayed in said user viewable display, said slope display selection switch being remotely coupled to another sensor mechanism internal to said housing and coupled to said processor for providing input thereto.  Cross teaches processing and display to incorporate tilt and range information for aiming toward a target (FIG. 10; col. 5, lines 7-43; col. 6, lines 8-26), and therefore suggests the inclinometer for indicating a slope angle of said instrument with respect to said target; and a user actuatable slope display selection switch external to said housing for enabling said slope angle to be selectively displayed in said user viewable display, said slope display selection switch being remotely coupled to another sensor mechanism internal to said housing and coupled to said processor for providing input thereto.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the rangefinding instrument of claim 1 as taught by Dunne as modified by Sammut, including an inclinometer coupled to said processor, in combination with the inclinometer for indicating a slope angle of said instrument with respect to said target; and a user actuatable slope display selection switch external to said housing for enabling said slope angle to be selectively displayed in said user viewable display, said slope display selection switch being remotely coupled to another sensor mechanism internal to said housing and coupled to said processor for providing input thereto as suggested by Cross, since such combination provides a more useful rangefinder for uses such as, e.g., hunting or archery. 
As to claim 12, Dunne as modified by Sammut teaches the rangefinding instrument of claim 1 as discussed above.  Dunne further teaches an inclinometer coupled to said processor (FIG. 4, reference numbers 402, 438; paragraphs [0043], [0052]).  However, Dunne does not teach the inclinometer for indicating a slope angle of said instrument with respect to said target; and a user actuatable slope display selection switch external to said housing for enabling an angle corrected distance to said target to be selectively displayed in said user viewable display, said slope display selection switch being remotely coupled to another sensor mechanism internal to said housing and coupled to said processor for providing input thereto.  Cross teaches processing and display to incorporate tilt and range information for aiming toward a target (FIG. 10; col. 5, lines 7-43; col. 6, lines 8-26), and therefore suggests the inclinometer for indicating a slope angle of said instrument with respect to said target; and a user actuatable slope display selection switch external to said housing for enabling an angle corrected distance to said target to be selectively displayed in said user viewable display, said slope display selection switch being remotely coupled to another sensor mechanism internal to said housing and coupled to said processor for providing input thereto.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the rangefinding instrument of claim 1 as taught by Dunne as modified by Sammut, including an inclinometer coupled to said processor, in combination with the inclinometer for indicating a slope angle of said instrument with respect to said target; and a user actuatable slope display selection switch external to said housing for enabling an angle corrected distance to said target to be selectively displayed in said user viewable display, said slope display selection switch being remotely coupled to another sensor mechanism internal to said housing and coupled to said processor for providing input thereto as suggested by Cross, since such combination provides a more useful rangefinder for uses such as, e.g., hunting or archery. 
As to claim 13, Dunne as modified by Sammut and Cross teaches the rangefinding instrument of claim 11 as discussed above.  However, Dunne does not teach that said user actuatable slope display selection switch is located adjacent to said user actuatable switching mechanism.  Nonetheless, such configuration is a mere design choice and an obvious rearrangement of parts (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)(Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). However, “The mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg.Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984). See MPEP 2144.04 VI. C. Rearrangement of parts). 
As to claim 14, Dunne as modified by Sammut and Cross teaches the rangefinding instrument of claim 12 as discussed above.  However, Dunne does not teach that said user actuatable slope display selection switch is located adjacent to said user actuatable switching mechanism.  Nonetheless, such configuration is a mere design choice and an obvious rearrangement of parts (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)(Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). However, “The mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg.Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984). See MPEP 2144.04 VI. C. Rearrangement of parts). 

Claim 21 is  rejected under 35 U.S.C. 103 as being unpatentable over Sammut. 
As to claim 21, Sammut further teaches both rules and inputs for calculating the fixed distance (col. 21, line 60 to col. 22, line 8) and a calibration including a range of 150 yards (FIG. 8A is a calculation worksheet for calibration, it includes a range of 150 yards), and therefore suggests that said fixed distance is two yards and said determined distance is 150 yards. 

Claims 22, 23, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Dunne in view of Bockmon (US 9,395,155). 
As to claim 22, Dunne teaches a rangefinding instrument (Abstract) comprising: 
ranging signal transmitting and receiving sections (FIG. 3, reference numbers 310, 312, 320 and associated discussion spanning paragraphs [0030]-[0036]); 
a processor coupled to said ranging signal transmitting and receiving sections for determining distances to a plurality of targets located remotely from said instrument (FIGS. 1, 3; paragraphs [0029]-[0031]); and 
a display for providing a view of each of said plurality of targets, said processor for determining a distance (FIG. 2, reference number 204; paragraphs [0028], [0043], [0051]; claims 9, 28). 
However, Dunne does not teach the distance being a distance to a closest of said plurality of targets and the processor for providing a perceptible identification of said closest one of said plurality of targets to a user of said instrument in said display, wherein said perceptible identification of said closest target in said display comprises an audible indication to said user by one of a speaker, buzzer or other aural annunciator.  Bockmon teaches a rangefinding apparatus that can display a lock on to a closest target with an audio in/out port on its control board (FIG. 32, reference number 145; FIG. 34; col. 13, lines 1-30;  col. 14, lines 29-44), and therefore suggests the distance being a distance to a closest of said plurality of targets and the processor for providing a perceptible identification of said closest one of said plurality of targets to a user of said instrument in said display, wherein said perceptible identification of said closest target in said display comprises an audible indication to said user by one of a speaker, buzzer or other aural annunciator.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a rangefinding instrument comprising: ranging signal transmitting and receiving sections; a processor coupled to said ranging signal transmitting and receiving sections for determining distances to a plurality of targets located remotely from said instrument; and a display for providing a view of each of said plurality of targets, said processor for determining a distance as taught by Dunne, in combination with the distance being a distance to a closest of said plurality of targets and the processor for providing a perceptible identification of said closest one of said plurality of targets to a user of said instrument in said display, wherein said perceptible identification of said closest target in said display comprises an audible indication to said user by one of a speaker, buzzer or other aural annunciator as suggested by Bockmon, since such combination provides the apparatus with enhanced usefulness. 
As to claim 23, Dunne further teaches that said rangefinding instrument comprises a pulsed laser rangefinder (paragraph [0013], “pulsed laser beam”). 
As to claim 25, Dunne teaches a rangefinding instrument (Abstract) comprising: 
ranging signal transmitting and receiving sections (FIG. 3, reference numbers 310, 312, 320 and associated discussion spanning paragraphs [0030]-[0036]); 
a processor coupled to said ranging signal transmitting and receiving sections for determining distances to a plurality of targets located remotely from said instrument (FIGS. 1, 3; paragraphs [0029]-[0031]); and 
a display for providing a view of each of said plurality of targets, said processor for determining a distance (FIG. 2, reference number 204; paragraphs [0028], [0043], [0051]; claims 9, 28). 
Dunne further teaches a display (paragraph [0043]).  However, Dunne does not teach the distance being a distance to a closest of said plurality of targets and the processor for providing a perceptible identification of said closest one of said plurality of targets to a user of said instrument in said display, wherein said perceptible identification of said closest target in said display comprises a visual indication to said user by displaying indicia highlighting a view of said closest target to said user in said display.  Bockmon teaches a rangefinding apparatus that can display a lock on to a closest target (FIG. 34; col. 14, lines 29-44), and therefore suggests the distance being a distance to a closest of said plurality of targets and the processor for providing a perceptible identification of said closest one of said plurality of targets to a user of said instrument in said display, wherein said perceptible identification of said closest target in said display comprises a visual indication to said user by displaying indicia highlighting a view of said closest target to said user in said display.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a rangefinding instrument comprising: ranging signal transmitting and receiving sections; a processor coupled to said ranging signal transmitting and receiving sections for determining distances to a plurality of targets located remotely from said instrument; and a display for providing a view of each of said plurality of targets, said processor for determining a distance as taught by Dunne, in combination with the distance being a distance to a closest of said plurality of targets and the processor for providing a perceptible identification of said closest one of said plurality of targets to a user of said instrument in said display, wherein said perceptible identification of said closest target in said display comprises a visual indication to said user by displaying indicia highlighting a view of said closest target to said user in said display as suggested by Bockmon, since such combination provides the apparatus with enhanced usefulness. 
As to claim 26. Dunne as modified by Bockmon teaches the rangefinding instrument of claim 25 as just discussed.  However, Dunne does not teach that said indicia comprises one or more illuminated indicators adjoining said view of said closest target.  Bockmon teaches a displayed indicator of a lock on a target (FIG. 34, reference number 152; col. 9, lines 20-25; col. 14, lines 29-44; col. 15, lines 19-23), and therefore suggests that said indicia comprises one or more illuminated indicators adjoining said view of said closest target.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the rangefinding instrument of claim 25 as taught by Dunne as modified by Bockmon, in combination with said indicia comprising one or more illuminated indicators adjoining said view of said closest target as suggested by Bockmon, since such combination aids a user in improving aim with the instrument. 
As to claim 27. Dunne as modified by Bockmon teaches the rangefinding instrument of claim 25 as discussed above.  However, Dunne does not teach that said indicia comprises altering a brightness level of said display.  Bockmon teaches a displayed indicator of a lock on a target (FIG. 34, reference number 152; col. 9, lines 20-25; col. 14, lines 29-44; col. 15, lines 19-23), and therefore suggests that said indicia comprises altering a brightness level of said display.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the rangefinding instrument of claim 25 as taught by Dunne as modified by Bockmon, in combination with said indicia comprises altering a brightness level of said display t as suggested by Bockmon, since such combination aids a user in improving aim with the instrument.
As to claim 28, Dunne further teaches that said rangefinding instrument comprises a pulsed laser rangefinder (paragraph [0013], “pulsed laser beam”). 
Claims 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Dunne in view of Bockmon, and further in view of Sammut. 
As to claim 24, Dunne as modified by Bockmon teaches the rangefinding instrument of claim 22 as discussed above.  However, Dunne does not teach that said display comprises an in-sight display of said instrument.  Sammut teaches a reticle for a view-through aiming device or gunsight (col. 3, lines 50-56), and therefore suggests that said display comprises an in-sight display of said instrument.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the rangefinding instrument of claim 22 as taught by Dunne as modified by Bockmon, in combination with said display comprising an in-sight display of said instrument as suggested by Sammut, since such combination reduces the impact of bright sunlight in using the rangefinding instrument, since the user’s eye can be pressed to the viewing end of the gunsight or view-through aiming device. 
As to claim 29, Dunne as modified by Bockmon teaches the rangefinding instrument of claim 25 as discussed above.  Dunne further teaches a display (paragraph [0043]).  However, Dunne does not teach that said display comprises an in-sight display of said instrument.  Sammut teaches a reticle for a view-through aiming device or gunsight (col. 3, lines 50-56), and therefore suggests that said display comprises an in-sight display of said instrument.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the rangefinding instrument of claim 25 as taught by Dunne as modified by Bockmon including a display, in combination with said display comprising an in-sight display of said instrument as suggested by Sammut, since such combination reduces the impact of bright sunlight in using the rangefinding instrument, since the user’s eye can be pressed to the viewing end of the gunsight or view-through aiming device. 

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Dunne in view of Nagata et al. (US 9,290,125). 
As to claim 30, Dunne teaches a rangefinding instrument (Abstract) comprising: 
ranging signal transmitting and receiving sections (FIG. 3, reference numbers 310, 312, 320 and associated discussion spanning paragraphs [0030]-[0036]); 
a processor coupled to said ranging signal transmitting and receiving sections for determining distances to a plurality of targets located remotely from said instrument (FIGS. 1, 3; paragraphs [0029]-[0031]); and 
a display for providing a view of each of said plurality of targets, said processor for determining a distance (FIG. 2, reference number 204; paragraphs [0028], [0043], [0051]; claims 9, 28). 
However, Dunne does not teach the distance being a distance to a closest of said plurality of targets and providing a perceptible identification of said closest one of said plurality of targets to a user of said instrument in said display, wherein said perceptible identification of said closest target comprises a haptic sensation to said user.  Nagata teaches a haptic alert system responsive to distance criteria (col. 1, lines 8-11’ col. 2, lines 17-22., closing rate relative to another vehicle, RADAR, SONAR, LIDAR all require processing; see also col. 3, lines 19-26, parallel visual and haptic alerts), and therefore suggests the distance being a distance to a closest of said plurality of targets and providing a perceptible identification of said closest one of said plurality of targets to a user of said instrument in said display, wherein said perceptible identification of said closest target comprises a haptic sensation to said user.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a rangefinding instrument comprising: ranging signal transmitting and receiving sections; a processor coupled to said ranging signal transmitting and receiving sections for determining distances to a plurality of targets located remotely from said instrument; and a display for providing a view of each of said plurality of targets, said processor for determining a distance as taught by Dunne, in combination with the distance being a distance to a closest of said plurality of targets and providing a perceptible identification of said closest one of said plurality of targets to a user of said instrument in said display, wherein said perceptible identification of said closest target comprises a haptic sensation to said user as suggested by Nagata, since such combination provides the apparatus with enhanced usefulness. 
As to claim 31, Dunne as modified by Nagata teaches the rangefinding instrument of claim 30 as just discussed.  However, Dunne does not teach that said haptic sensation comprises a vibration of said instrument.  Nagata teaches a haptic alert system responsive to distance criteria and including vibrational capability (col. 1, lines 8-11), and therefore suggests that said haptic sensation comprises a vibration of said instrument.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the rangefinding instrument of claim 30 as taught by Dunne as modified by Nagata, in combination with said haptic sensation comprising a vibration of said instrument as suggested by Nagata, since such combination enables indication to a user of the device without visual or audible signaling (e.g., when quiet and low light levels are needed). 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645